DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims Status
Claim 1 has been amended.
Claims 4-6 were previously canceled.
Claims 1-3 and 7 are pending and allowable, as set forth below.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Response to Arguments
Applicant’s amendments, filed 3/25/2022, overcome the previous claim rejections under 35 USC 112(b) and 35 USC 103.  The rejections under 35 USC 112(b) and 35 USC 103 have been withdrawn.



Reasons for Allowance

Claims 1-3 and 7 are allowable over the prior art.  The following is an examiner’s statement of reasons for allowance: 

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant's invention. Claims 1-3 and 7 are allowable as follows:
The most relevant prior art made of record includes Amin et al. (U.S. Pre-Grant Publication No. 2014/0129951) (“Amin”) and Wine et al. (U.S. Patent No. 9,378,607) (“Wine”). While the prior art teaches most of the limitations of claims 1, the prior art fails to teach steps to display, on the display unit, at the position of the vehicle indicated on the displayed map data, a first image of the vehicle indicating a present location of the vehicle, on which the product that is the candidate for purchase is loaded, and a second image of a product loaded on the vehicle, wherein the second image is displayed as a graphical extension of the displayed first image.

PTO 892-U, “Autonomous golf cars for public trial of mobility-on-demand service” describes a system of automated vehicles.  Although the article discusses the coordination of automated vehicles to provide a service (transportation), the article fails to teach concepts related to product trial and the steps to display, on the display unit, at the position of the vehicle indicated on the displayed map data, a first image of the vehicle indicating a present location of the vehicle, on which the product that is the candidate for purchase is loaded, and a second image of a product loaded on the vehicle, wherein the second image is displayed as a graphical extension of the displayed first image, as is required by the present claims.  Therefore, NPL Reference does not render the claimed invention novel or non-obvious.

The examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of the Applicant's claimed invention relying on improper hindsight bias.
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684